Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-17 and 19-22 are pending.  Claims 11-17 and 19-21 are withdrawn. 
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2021 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 22, the limitation “wherein chromatography using the ion exchange stationary phase elutes phosphate ion before 5 minutes with a 10 mM KOH eluent concentration” is considered new matter.  While the instant specification provides support for some values of elution of phosphate ion with 10 mM KOH eluent, such as Figure 15, 3.09 minutes, the full scope of “before 5 minutes” is not supported by the instant specification.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2005/181224 by Pohl et al. (Pohl). 
In regard to claims 1 and 22, Pohl teaches an ion exchange stationary phase (abstract; [0010]; [0031]; [0058]).  Pohl teaches a negatively charged substrate particle ([0010]). 
Pohl teaches a first condensation polymer reaction product attached to the negatively charged substrate particle ([0011]; [0016]; [0019]; [0021]-[0022]); a product of at least a first diprimary diamine and at least a first polyepoxide compound.  

Pohl teaches subsequently reacting in several cycles a compound with the unreacted excess in the first condensation polymer reaction product to form successive condensation polymer reaction layers ([0027]-[0028]; [0037]; [0039]-[0041]).  Pohl teaches the condensation polymer layers can be branched and cross-linked ([0037]).  Mere duplication of process steps has no patentable significance, unless a new and unexpected result is produced, since it involves only routine skill in the art.  
Pohl teaches a third condensation polymer reaction product covalently attached to the second condensation polymer reaction product ([0027]-[0028]; [0037]; [0039]-[0041]); a product of at least an epoxide group of the second condensation polymer reaction product and at least a second diprimary diamine. 
Pohl teaches a fourth condensation polymer reaction product covalently attached to the third condensation polymer reaction product ([0027]-[0028]; [0037]; [0039]-[0041]); a product of at least an amine group of the third condensation polymer reaction product and at least a third polyepoxide compound.  
Pohl teaches a fifth condensation polymer reaction product covalently attached to the fourth condensation polymer reaction product ([0027]-[0028]; [0037]; [0039]-[0041]); a product 
It would be readily apparent to one of ordinary skill in the art at the time of the invention to incorporate features from different embodiment into one another in order to create the final desired reaction product.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
Regarding limitations which are directed to method of making said ion exchange stationary phase (e.g. “the first condensation polymer reaction product of i) at least a first diprimary diamine, and ii) at least a first polyepoxide compound”; “the second condensation polymer reaction product of i) at least an amine group of the first condensation polymer reaction product, and ii) at least a second polyepoxide compound”; “the third condensation polymer reaction product of i) at least an epoxide group of the second condensation polymer reaction product, and ii) at least a second diprimary diamine”;  “the fourth condensation polymer reaction product of i) at least an amine group of the third condensation polymer reaction product, and ii) at least a third polyepoxide compound”; “the fifth condensation polymer reaction product of i) at least an epoxide group of the fourth condensation polymer reaction product, and ii) at least a third diprimary diamine”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the ion exchange stationary phase as recited in the claims is the same as the ion exchange stationary phase disclosed by Pohl, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding limitations recited in the claims which are directed to a manner of operating disclosed ion exchange stationary phase, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: “wherein chromatography using the ion exchange stationary phase with a 10 mM KOH eluent 
Additionally, regarding limitations recited in claims 1 and 22 which are directed to specific properties of ion exchange stationary phase recited in said claim, it is noted that once an ion exchange stationary phase is disclosed to comprise a material comprising the components as claimed, and therefore is the same as the ion exchange stationary phase of the claims, it will, inherently, display recited properties.  See MPEP 2112.
In regard to claim 2, Pohl teaches the first condensation polymer reaction product comprises a plurality of quaternary amines and a plurality of hydroxyl groups ([0034]; [0038]-[0039]; [0044]). 
In regard to claim 3, Pohl teaches the second condensation polymer reaction product comprises a plurality of hydroxyl groups and a plurality of ether groups ([0022]; [0038]-[0039]; [0044]). 
In regard to claim 4, Pohl teaches the third condensation polymer reaction product comprises a plurality of quaternary amines ([0034]; [0038]-[0039]; [0044]).
In regard to claim 5, Pohl teaches the fourth condensation polymer reaction product comprises a plurality of hydroxyl groups and a plurality of ether groups ([0022]; [0038]-[0039]; [0044]).
In regard to claim 6, Pohl teaches the fifth condensation polymer reaction product comprises a plurality of primary amines and a plurality of secondary amines ([0010]-[0011]; [0016]). 
claim 8, Pohl teaches the first polyepoxide compound, second polyepoxide compound, third polyepoxide compound are each a diepoxide compound ([0022]). 
In regard to claim 9, Pohl teaches the diepoxide compound is 1,4-butanediol diglycidyl ether ([0022]; [0075]). 
In regard to claim 10, Pohl teaches the first diprimary diamine, the second diprimary diamine, and the third diprimary diamine are the same ([0027]-[0028]; [0037]; [0039]-[0041]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2005/181224 by Pohl et al. (Pohl), as noted above, further in view of U.S. Patent Publication No. 2007/0062854 by Pohl et al. (referred to as Saini for clarity). 
In regard to claim 7, Pohl teaches the limitations as noted above.  Further, Pohl teaches at least a surface of the negatively charged substrate particle includes sulfonate groups ([0058]). 
Pohl does not teach the negatively charged substrate particle comprises a crosslinked divinylbenzene and ethylvinyl benzene particle. 
Pohl teaches suitable substrates include a variety of chromatographic media ([0030]).  
Saini teaches an ion exchange stationary phase with condensation polymer reaction products attached (abstract; [0048]). 
Saini further teaches the negatively charged substrate particle comprises a crosslinked divinylbenzene and ethylvinyl benzene particle ([0048]).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to inocrproate the divinylbenzene and ethylvinyl benzene particle, as taught by Saini, in the ion exchange stationary phase of Pohl as divinylbenzene and ethylvinyl benzene particle are known substrates in ion exchange . 
Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive. 
In regard to the applicant’s argument that the instant specification teaches an unexpectedly superior result of “improved capability of separating a sample with both monovalent and polyvalent anions in one relatively short chromatographic run. The use of diprimary diamine in the base layer resulted in a material that could adjust the retention time of polyvalent ions to a shorter time by relatively small increases in the eluent concentration”; the results are unexpected from Pohl because Pohl teaches eluting phosphate after chloride ions; the claimed ion exchange stationary phase is able to elute phosphate ion before 5 minutes with a 10 mM KOH eluent in contrast to Pohl with eluted phosphate at about 14 minutes with a much higher 35 mM KOH eluent, the Examiner does not find this persuasive. 
The Examiner notes that the claims are directed towards the statutory category of a material.  Arguments directed towards elution of phosphate before chloride and at a specific time with a specific eluent are intended use limitations and inherent properties as noted above. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “improved capability of separating a sample with both monovalent and polyvalent anions in one relatively short chromatographic run. The use of diprimary diamine in the base layer resulted in a material that could adjust the retention time of polyvalent ions to a shorter time by relatively ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Pohl does not teach any examples of using the material at a 10 mM KOH concentration.  Pohl therefore does not provide any results for elution of phosphate or chloride ions at 10 mM KOH.  The comparison the applicant has made is not related to the teachings of Pohl. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/KARA M PEO/Primary Examiner, Art Unit 1777